Citation Nr: 1210498	
Decision Date: 03/21/12    Archive Date: 03/30/12

DOCKET NO.  06-07 010A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a skin disorder, to include as due to herbicide exposure.

2.  Entitlement to service connection for a seizure disorder, to include as due to herbicide exposure.

3.  Entitlement to service connection for peripheral neuropathy of all extremities, to include as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

L. J. N. Driever


INTRODUCTION

The Veteran had active service from July 1966 to July 1968. 

These claims come before the Board of Veterans' Appeals (Board) on appeal of a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which found that the Veteran had failed to submit new and material evidence to reopen his previously denied claims.  

The Veteran testified before the undersigned Acting Veterans Law Judge at a Travel Board hearing in February 2010.  A transcript of this proceeding has been associated with the claims file.  

In June 2010, the Board reopened and remanded these claims to the RO for additional development.  The Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).  

The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.


FINDINGS OF FACT

1.  The Veteran served as a certified coxswain aboard the U.S.S. Manley during the Vietnam era from 1966 to 1968, a vessel moored in the official waters of the Republic of Vietnam and contends that he ferried officers back and forth from the that ship to Marine headquarters in Da Nang and that he set foot in Vietnam on several occasions during these trips; therefore, exposure to herbicides may be presumed.

2.  There is competent medical evidence relating the Veteran's current skin disorder to his active service.  

3.  There is competent medical evidence relating the Veteran's current seizure disorder to his active service.  

4.  There is competent medical evidence relating the Veteran's current peripheral neuropathy of all extremities to his active service.  


CONCLUSIONS OF LAW

1.  Service connection for a skin disorder is established.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

2.  Service connection for a seizure disorder is established.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

3.  Service connection for peripheral neuropathy of all extremities is established.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that he is entitled to service connection for skin and seizure disorders and peripheral neuropathy of his extremities.  According to written statements he submitted during the course of this appeal, including in March 2009 and October 2009, and his hearing testimony, presented in February 2010, these conditions developed secondary to his exposure to herbicides (Agent Orange) while serving on the USS Manley during active duty.  

Allegedly, during his tour of duty, the USS Manley remained within a half mile of the beach and, as a certified coxswain, he ferried officers back and forth from the that ship to Marine headquarters in Da Nang.  He contends that his duty in this regard required him to tie up his boat and wait on shore for the officers to return.  He recalls aircraft applying herbicides during these periods of waiting, so close to the shore residue coated the deck of his ship.  Allegedly, he was also responsible for daily cleanings of the ship's deck, where the residue had settled.  

He contends that, on two occasions, he relieved swift-boat crewmen while they rested aboard ship and traveled inland on the rivers.  Allegedly, during the battle of Hue City in 1968 (10 miles inland), they had to move in very close to support the Marines with heavy guns. 

The Veteran asserts that he first noticed the numbness associated with peripheral neuropathy during the year after his discharge from service, but did not seek private treatment until he had insurance, approximately 15 to 20 years prior to his hearing.  He allegedly began experiencing dizzy spells in his 20s and had his first seizure at age 27 or 28.  A neurologist reportedly told him that his seizure disorder was related to his herbicide exposure.  He recalls his skin problems initially manifesting as a rash when he was 21 or 22 and that all of the Vietnam veterans in his group had similar rashes they believed developed secondary to herbicide exposure.

Legal Criteria

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Disability which is proximately due to or the result of a service-connected disease or injury shall also be service-connected.  See 38 C.F.R. § 3.310.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

In some circumstances, a disease associated with exposure to certain herbicide agents may be presumed to have been incurred in service even though there is no evidence of that disease during the period of service at issue.  38 U.S.C.A. § 1116(a); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  In this regard, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f). 

"Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii); see Haas v. Nicholson, 20 Vet. App. 257 (2006), rev'd sub nom. Haas v. Peake, 525 F.3d 1168 (Fed Cir. 2008), cert. denied, 129 S. Ct. 1002 (2009) (holding that VA's requirement that a veteran must have been present within the land borders of Vietnam - must have actually set foot therein - at some point in the course of duty in order to be entitled to a presumption of herbicide exposure constitutes a permissible interpretation of 38 U.S.C.A. § 1116(a)(1) and 38 C.F.R. § 3.307(a)(6)(iii).  A veteran who never went ashore from the ship on which he served in the Vietnam coastal waters is not entitled to presumptive service connection.  Id. 

Proof of a naval vessel mooring in the Republic of Vietnam while a veteran was serving on board weighs favorably in establishing service within the land borders of the Republic of Vietnam.  In this regard, VA's Compensation & Pension service continually updates a non-exhaustive list of U.S. Navy ships that, at some point, operated in the inland waterways of Vietnam or were moored at some location in the Republic of Vietnam.  This list includes vessels serving as part of the Mobile Riverine Force, to include those with the designations LCM, LCVP, LST, PBR, PG, IFS and PCF, and a number of specifically identified amphibious attack transports and destroyers ("brown water" vessels).  The USS Manley is not so designated or on this list.  See VA's Compensation & Pension Service Bulletin (Jan. 2010).  

Acute and subacute peripheral neuropathy and chloracne or other acneform disease consistent with chloracne are included in 38 C.F.R. § 3.309(e) as diseases that have been associated with herbicide exposure.  The term "acute and subacute peripheral neuropathy" means transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset.  

If herbicide exposure is not presumed, a veteran is not precluded from establishing service connection for that disease by submitting proof of direct causation.  Combee v. Brown, 34 F.3d 1039 (1994).  

In the case of any veteran who has engaged in combat with the enemy in active service during a period of war, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, conditions or hardships of such service, even though there is no official record of such incurrence or aggravation.  38 U.S.C.A. § 1154(b) (West 2002).  "Satisfactory evidence" is credible evidence.  Collette v. Brown, 82 F.3d 389, 392 (1996).  Such evidence may be rebutted by clear and convincing evidence to the contrary.  38 U.S.C.A. § 1154(b). 

The provisions of 38 U.S.C.A. § 1154(b) do not establish a presumption of service connection in combat cases but rather ease the combat veteran's burden of demonstrating the occurrence of some in-service incident to which a current disability may be connected.  Clyburn v. West, 12 Vet. App. 296, 303 (1999); Caluza v. Brown, 7 Vet. App. 498, 507 (1995).  

Analysis

In its June 2010 remand, the Board indicated that, in this case, the Veteran may be presumed to have been exposed to herbicides, including Agent Orange, while on active service.  According to his service personnel records, the Veteran served as a certified coxswain aboard the USS Manley during the Vietnam era from 1966 to 1968, a vessel moored in the official waters of the Republic of Vietnam from November 21, 1966 to December 7, 1966, from December 22, 1966 to January 3, 1967, from January 16, 1967 to February 3, 1967, from February 9, 1967 to February 10, 1967, from March 1967 to March 20, 1967, from December 18, 1967 to January 28, 1968, from February 2, 1968 to February 19, 1968, from February 23, 1968 to March 2, 1968, and from March 24, 1968 to May 1, 1968.  See May 2005 response from the National Personnel Records Center.  The Veteran's statements regarding his duties as a coxswain are credible as that position would likely require one to leave the ship, ferry goods and/or people to shore, and set foot on land while there.  

Post-service medical documents, including VA treatment records dated since 2005, a report of a neurological follow-up visit conducted by Dr. A.B.H., a January 2010 opinion of Dr. A.B.H., and reports of VA examinations conducted in March 2005 and October 2010, confirm that the Veteran has a skin disorder most recently characterized as chronic intermittent dermatitis, a seizure disorder and peripheral neuropathy of all extremities.  The question is thus whether these conditions are related to the Veteran's active service, including the presumed herbicide exposure.    

The Veteran served on active duty from July 1966 to July 1968.  According to his service treatment records, he was not diagnosed with dermatitis, a seizure disorder or peripheral neuropathy during active duty.  He did, however, seek treatment for dizziness.  On examination for release to inactive duty conducted in July 1968, the examiner noted normal skin and neurologic systems.  

Physicians first diagnosed these conditions years after service, but according to recent treatment records in the claims file, the seizure disorder as early as the 1970s.  Since then, VA and private medical professionals, including examiners, have noted a history of these conditions and continued to treat the Veteran therefor.      

Multiple medical professionals have addressed the etiology thereof.  In April 2009, Dr. A.B.H. found that the Veteran's exposure to Agent Orange could easily have caused his neuropathy and is also capable of causing his seizure disorder.  Because no other etiology for the seizure disorder had been found, he concluded that, in all medical probability, it was due to Agent Orange.  He also concluded that, although he initially thought the peripheral neuropathy was due to Dilantin therapy, needed for the seizure disorder, because it never went away once the therapy ended, in all medical probability, it is secondary to Agent Orange.  In a letter dated in January 2010, Dr. A.B.H. reiterated this opinion based on the fact that, with the exception of Agent Orange, all other causes/etiologies for the diseases had been eliminated.

In October 2010, a VA examiner also related the Veteran's peripheral neuropathy and seizure disorder to his active service.  He did so based on the Veteran's exposure to herbicides, reported history of the peripheral neuropathy and dizziness initially manifesting in service, and the private physician's opinion linking both conditions to the Veteran's active service.  

The VA examiner also related the Veteran's chronic intermittent dermatitis to his active service based on the Veteran's exposure to herbicides and his competent reported history of a rash that has continuously manifested since service, initially on the forearms.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (a layperson is not competent to offer an opinion regarding a medical question when that question may not be resolved through lay observation).  

With regard to the peripheral neuropathy, the Board places greater weight on the private physician's opinion as the VA examiner's opinion was based on a medical history that does not appear credible.  During VA outpatient treatment visits in 2005, the Veteran reported that he first noticed symptoms of the peripheral neuropathy three years prior to the visits.  During his hearing he reported that he first noticed such symptoms in his 20s, within a year of his discharge from service.  During his VA examination, he reported that the symptoms initially manifested during service.   

Other than these inconsistent statements, there is no negative evidence of record, including any that refutes the private neurologist's and VA examiner's opinions.  The Board thus finds that skin and seizure disorders and peripheral neuropathy of all extremities are related to the Veteran's active service.  Accordingly, resolving all reasonable doubt in favor of the Veteran, the Board finds that the evidence supports service connection for the claimed disorders.  38 U.S.C.A. § 5107(b).
   
Notice and Assistance

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  


ORDER

Service connection for a skin disorder is granted.

Service connection for a seizure disorder is granted.

Service connection for peripheral neuropathy of all extremities is granted.





____________________________________________
APRIL MADDOX
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


